Order entered November 23, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00439-CV
                                No. 05-21-00440-CV
                                No. 05-21-00441-CV

                     IN RE MOLLY WILKERSON, Relator

            Original Proceeding from the 366th Judicial District Court
                              Collin County, Texas
                      Trial Court Cause No. 366-53554-2020

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

         Before the Court is relator’s November 18, 2021 motion to abate. In her

motion, relator asks us to abate these original proceedings until this Court resolves

the appeal of the order declaring her a vexatious litigant.

         We GRANT the motion, and we ABATE these original proceedings. These

cases shall be removed from the Court’s active docket until further order of this

Court.

                                              /s/    ERIN A. NOWELL
                                                     JUSTICE